DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-8 are under examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the charging port must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses. This occurs in claim 4 of the instant application. 
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 5 recites the limitation “the atomizing cylinder” in lines 5 and 7. There is insufficient antecedent basis for this limitation in the claim. An atomizing cylinder is not claimed in claim 3. For the purposes of this action, the atomizing cylinder of claim 5 is assumed to be the same limitation as the atomizing cylinder of claim 4. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN207653564U, paragraphs cited are from the provided English translation).
	Regarding claims 1 and 3, Liu et al. discloses several embodiments of an electronic cigarette ([0048-0049]). Liu et al. discloses one embodiment comprising an oil-conducting cotton (110, [0060]; Figs. 2, 4) positioned above a ceramic heating body (200, [0054]; Figs. 2, 4) which reads on the claimed “device comprising: a first piece of cotton, a ceramic atomization core”. Liu et al. further discloses another embodiment comprising an oil storage cotton (102, [0082]; Fig. 10) positioned below the ceramic heating body (200) which reads on the claimed “second piece of cotton”. 
It would have been obvious to one having ordinary skill in the art to have provided the ceramic heating body of Liu with both the oil-conducting cotton (110) of the first embodiment (Figs. 1-4) and the oil storage cotton (102) of the second embodiment (Fig. 10) with a reasonable expectation that such a modification would successfully serve as a way to absorb condensates and store the tobacco solution. As such, modified Liu possesses a first piece of cotton (110), a ceramic atomization core, and a second piece of cotton (102); wherein the first piece of cotton and the second piece of cotton are disposed on two ends of the ceramic atomization core, respectively.   
Alternatively, it would have been obvious to one of ordinary skill in the art, to duplicate either part of Liu, for the advantages of absorbing the excess tobacco solution and thereby providing additional smoke liquid which can be heated and vaporized by the atomization core.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)  It is the opinion of the examiner that no unexpected results are shown by the inclusion of two pieces of cotton for liquid absorption and thus claims 1 and 3 is clearly obvious here.  

	Regarding claims 2 and 4, Liu et al. discloses an atomizing assembly ([0054]) comprising an atomizing sleeve (104, [0058-0060]; Fig. 1, 2) which reads on the claimed “atomizing cylinder”. Liu et al. further discloses an atomizing seat (105, [0054]; Figs. 2, 4, 10) for installing the ceramic heating body (200), which reads on the claimed “supporting seat; the ceramic atomization core is disposed in the supporting seat”. The atomizing seat and ceramic heating body of Liu are both positioned within the atomizing sleeve (Figs. 1, 2, 10). The examiner notes that the atomizing sleeve (104) of the second embodiment (Fig. 10) is not cylindrical, but it would have been obvious to one of ordinary skill in the art that modified Liu could have the cylindrical atomizing assembly disclosed in the first embodiment. 

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN207653564U, see English translation) as applied to claims 1-4 above, and further in view of Liu (US20150128970A1), and Qiu (US10334887B1). 
Regarding claims 5 and 6, modified Liu et al. discloses all of the limitations as set forth above. Liu et al. further discloses an insulating member ([0087], Fig. 2), and a connecting piece (300, [0082]; Figs. 1, 2, 4). The examiner notes that the connecting piece reads on the claimed “joint”. Liu further discloses that the device includes a battery assembly comprising a rod body, and can use an airflow switch to control the heating element ([0087]). Modified Liu et al. does not teach that the airflow switch is a pneumatic switch, and does not teach a USB support or shell. 
Liu (2015) teaches an electronic cigarette ([0006]) which includes a sleeve (910, [0028]; Fig. 4) as a shell of a power rod (91, [0028]; Fig. 4), and a control board including a micro pneumatic switch (22, [0031]; Fig. 4) disposed in the shell. Liu (2015) further teaches that the function of the pneumatic switch is to control the circuit board to start the heating wire ([0031]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the electronic cigarette of modified Liu et al.  with a shell outside the rod body and a pneumatic switch within the shell as taught by Liu (2015) in order to contain the electrical components and control the start of the atomization of the tobacco solution. Modified Liu still does not disclose a USB support. 
Qiu teaches an electronic cigarette (C7, L21-24/Figs. 5-7) which includes a USB port at the bottom of a shell (52, C11/L24-38; Fig. 5-7) for charging a battery (50, Fig. 7) that powers a heating member (20, Fig. 7) and for use as an air inlet port (C11/L24-38), with an airflow or air pressure sensor (42, Fig. 7) used to control the electronic cigarette (C11/L24-38) downstream of the USB port (52) but upstream of a heating member (20). The examiner notes that the downstream airflow or air pressure sensor taught by Qiu is analogous to the pneumatic switch taught by Liu since both operate to control the electronic cigarette. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified electronic cigarette of modified Liu with a USB port for charging a battery that powers the electronic cigarette and for use as an air inlet port as taught by Qiu while using a battery as taught by Qiu as the power source of modified Liu and arranging the respective electronic cigarette components such that when in use, an air flow enters the electronic cigarette from a charging port disposed on a bottom of the shell and drives the pneumatic switch to work, then passes through the joint and the atomizing cylinder as suggested by the combined teachings of Liu et al., Liu, and Qiu as set forth hereinabove since the skilled artisan would have a reasonable expectation that such a modification would enable the electronic cigarette to be repeatedly powered so as to maintain its ability to be used to the end user while still maintaining its functionality.  

	Regarding claims 7 and 8, modified Liu et al. discloses all of the limitations as set forth above. Liu et al. further discloses a straight ventilation pipe (107, [0058]; Fig. 1) within the atomization sleeve (104), which reads on the claimed “straight air channel.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16930303 in view of Liu et al. (CN207653564U, see English translation), Liu (US20150128970A1), and Qiu (US10334887B1). 
The 103 rejections above are also incorporated into this rejection. Addition of the copending claims only further renders the instant claims obvious. 

Claims 1-4 are not patentably distinct from claims 1-3 of Application No. 1630303. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language of claims 1-3 in copending Application No. 16930303 could be rewritten in a manner that would result in claims that would clearly anticipate claims 1-4 of the instant application, and for the reasons in the 103 rejections above, it would be obvious to make such a change. 
Claim 4 of copending Application No. 16930303 teaches the same limitations as claims 5-8 of the present application in combination, with the exceptions of the insulation ring, USB support and straight air channel claimed in the present application. Liu et al. discloses an insulating member ([0087], Fig. 2), and a straight ventilation pipe (107, [0058]; Fig. 1). Qiu teaches a USB port at the bottom of a shell (52, C11/L24-38; Fig. 5-7) for charging a battery (50, Fig. 7) and for use as an air inlet port (C11/L24-38). It would have been obvious to one having ordinary skill in the art to modify an electronic cigarette as taught by claim 4 of the copending application with an insulation ring and a straight air channel as taught by Liu, in order to streamline airflow and isolate electrical components. It also would have been obvious to one having ordinary skill in the art that the charging port claimed in claim 4 of the copending application could be a USB support, as taught by Qiu. 

This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA J SIMMONS whose telephone number is (571)272-3036. The examiner can normally be reached M-F: 8:30a - 5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.J.S./Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747